Judith Rogers, Judge. I respectfully dissent from the majority’s opinion because the result in this case places an unreasonable requirement on an employee to preserve his job rights. In a situation where an employee is threatened by another coworker, and the resolution of this problem by the employee’s supervisor is to “fight it out” with the co-worker, I do not believe that our law requires the employee to physically subject himself to harm to protect his job rights. Although our standard of review restricts us from determining questions of fact, I find it unrealistic in this case that appellant should have gone through the chain of command of a company to speak with the president before quitting. Appellant was unable to perform his job because a co-worker had removed the keys from the equipment that appellant was operating. Also, appellant was being taunted and provoked into a fight by a co-worker. Instead of engaging in a fight at work, appellant approached his supervisor and reported the incidents. The supervisor’s only response was for appellant to “fight it out.” Also, the evidence reflects that the president of the company was not readily available to the employees and that employees were encouraged to resolve problems between themselves and their supervisors. If this affirmance becomes the law, we might be faced with problems in very large or multi-state jurisdictions where it is not possible to reach the president because his office may be in another state. Surely our laws do not require that we give up civility, safe work environments, or responsibility in the chain of command before an employee’s rights to a safe work place is guaranteed. Based on the facts of this case, I would reverse. Griffen and Stroud, JJ., join in this dissent.